UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19-CR-127 (PAE)
                                                                       :
LUCIO CELLI,                                                           :   SCHEDULING ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        Effective October 6, 2020, this case has been reassigned to me, and the United States

Court of Appeals for the Second Circuit has authorized me to perform the duties of a United

States District Judge in the Eastern District of New York in connection with it. The Court looks

forward to working with counsel.

        The Court’s intention is to move this case forward expeditiously towards trial. The Court

schedules a telephonic conference for Friday, October 16, 2020 at 3:30 p.m. The purpose of

this conference will be (1) to consider the pending application to withdraw of defense counsel

Zachary S. Taylor, Esq. (Dkt. No. 78); (2) to enable the Court to gain familiarity with this matter;

and (3) to set a going-forward schedule for this case. The Court directs that Mr. Taylor,

defendant Lucio Celli, and Government counsel attend this call. In light of the possibility that a

substitution of counsel will be made, the Court’s deputy will arrange for a potential successor

counsel, drawn from the CJA panel for the Eastern District, to attend the call.

        In light of the representation issues that have arisen, the Court stays the due date for the

defense’s pretrial motions (presently October 9, 2020) until Friday, October 23, 2020.




                                                         1
       The parties are to consult the Court’s Emergency Individual Rules and Practices in Light

of COVID-19, which will be in place for this case, available at

https://www.nysd.uscourts.gov/hon-paul-engelmayer. To access the conference, the parties

should call 888-363-4749 and use access code 468-4906.


       SO ORDERED.


Dated: October 9, 2020                                PaJA.�
                                                 __________________________________
                                                       PAUL A. ENGELMAYER
       New York, New York
                                                       United States District Judge




                                                2
